Motion by appellants, pursuant to stipulation of the parties dated October 2, 1963, to dispense with printing on appeal from decree granting probate. Motion denied. Particularly in view of the agreement between the parties, appellants objective of not printing all those portions of the record which are not material to the issues on the appeal can be achieved by simply complying with the applicable provisions of the new CPLR and with the applicable recent rules of this court (see Surrogate’s Ct. Act, § 294; CPLR 5525-5531; Rules, App. Div., 2d Dept., rules I, IV). Beldoek, P. J., Hill, Rabin and Hopkins, JJ., concur.